DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 March 2022 has been entered.

Priority
The examiner notes the annotated application data sheet (ADS) provided by Applicant, which deletes the present applicant’s claim of benefit to the previously filed provisional application number 62/967,770. Therefore, the effective filing date of the present application is 08 June 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2007/0269661 A1).
With respect to claims 1, 3, and 20, Graham discloses a coating composition using a polyisocyanate adduct and at least one other polyisocyanate compound (Abstract). The compositions consists of (a) 5-95% by weight of a polyisocyanate adduct mixture and (b) 95-5% by weight of at least one other polyisocyanate compound ([0010]). The polyisocyanate adduct (a) is made from at least one aliphatic isocyanate trimer and at least one cycloaliphatic isocyanate trimer; the adduct has a molecular weight in the range of 500-3,000 and has an average functionality of at least 4 ([0011]) and therefore corresponds to the presently claimed aliphatic isocyanate resin. The molecular weights are determined using gel permeation technology ([0018]). The adduct contains 10-90 parts by weight of at least one aliphatic isocyanate trimer (corresponding to a first aliphatic polyisocyanate) and 90-10 parts by weight of at least one cycloaliphatic isocyanate trimer (corresponding to a second aliphatic polyisocyanate that is cycloaliphatic) where the sum of the at least one aliphatic isocyanate trimer and the at least one cycloaliphatic isocyanate trimer is 100 parts ([0028-0030]). Therefore, the polyisocyanate adduct mixture, when containing 60-90 parts by weight of the at least one aliphatic isocyanate trimer and 40-10 parts by weight of the at least one cycloaliphatic isocyanate trimer comprises a blend of at least two different aliphatic polyisocyanates and comprises less than or equal to 40 wt% of a cycloaliphatic polyisocyanate based on a total weight of the aliphatic polyisocyanate resin. The polyisocyanate adduct has an NCO content of 10-24% by weight ([0044]) (i.e., an NCO% of 10-24 wt%); because the polyisocyanate adduct is 95% of the composition, it is clear the NCO% of the composition would overlap with that presently claimed. The solids content of the composition is 40-90% by weight ([0053]), overlapping the claimed range. While there may be no explicit disclosure regarding a weight average molecular weight being from 1,000-7,000 g/mol, Graham broadly discloses that the adduct has a molecular weight in the range of 500-3,000 ([0011]). If the molecular weight disclosed is the weight average, it would overlap that claimed. If the molecular weight disclosed is the number average, given the relation between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn > 1, it is clear that the molecular weight would still overlap that presently claimed. Further, while there may be no explicit disclosure regarding the average functionality being a number average functionality, given that the adduct has an average functionality of at least 4, it is clear there would be at least some overlap in the number average functionality. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In light of the overlap between the claimed polyisocyanate composition and that taught by Graham, it would have been obvious to one of ordinary skill in the art to use a polyisocyanate composition that is both taught by Graham and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 2, Graham discloses the polyisocyanates can contain allophanate groups ([0037]).
With respect to claims 8-9, Graham discloses the aliphatic and cycloaliphatic isocyanate trimers used to make the polyisocyanate adduct mixture have an average functionality of at least 2.8 ([0032-0033]). The adduct contains 10-90 parts by weight of at least one aliphatic isocyanate trimer and 90-10 parts by weight of at least one cycloaliphatic isocyanate trimer where the sum of the at least one aliphatic isocyanate trimer and the at least one cycloaliphatic isocyanate trimer is 100 parts ([0028-0030]). The at least one aliphatic isocyanate trimer corresponds to the presently claimed low-functionality aliphatic polyisocyanate presently claimed present in an amount of 10-90 wt%, which overlaps with that presently claimed. Because Graham discloses there is at least one aliphatic isocyanate trimer ([0028-0030]), then when there are two present, then is a plurality of low-functionality polyisocyanates as presently claimed. The adduct has a molecular weight in the range of 500-3,000 ([0011]), and thus it is clear that at least one constituent has a molecular weight of at least 500. While there may be no explicit disclosure regarding the molecular weight being a weight average molecular weight, Graham broadly discloses that the adduct has a molecular weight in the range of 500-3,000 ([0011]). If the molecular weight disclosed is the weight average, it would overlap that claimed. If the molecular weight disclosed is the number average, given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn > 1, it is clear that the molecular weight would still overlap that presently claimed. Further, while there may be no explicit disclosure regarding the average functionality being a number average functionality, given that the aliphatic isocyanate trimer has an average functionality of at least 2.8, it is clear there would be at least some overlap in the number average functionality.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2007/0269661 A1), as applied to claim 1 above, in view of Elizalde et al. (US 2012/0029144 A1, “Elizalde”)
With respect to claim 4, while Graham discloses the use of (a) 5-95% by weight of a polyisocyanate adduct mixture and (b) 95-5% by weight of at least one other polyisocyanate compound ([0010]) where the adduct has a molecular weight in the range of 500-3,000 and has an average functionality of at least 4 ([0011]), Graham does not disclose a high-functionality aliphatic polyisocyanate having a weight average molecular weight of 2,500-7,000 g/mol in an amount of 15-100 wt% of the aliphatic polyisocyanate resin.
Elizalde teaches a polyisocyanate having an isocyanate group content, i.e. NCO%, of 10-60 wt% ([0067]), an NCO functionality of more than 2 ([0125]), and a weight average molecular weight Mw of 1,000-50,0000 ([0126]), corresponding to the claimed high-functionality polyisocyanate. The polyisocyanates include aliphatic diisocyanates ([0063]) and have high functionality, which provides a coating material having high hardness and scratch resistance ([0011]). Further, while there may be no explicit disclosure regarding the average functionality being a number average functionality, given that the polyisocyanate has a functionality of more than 2, it is clear there would be at least some overlap in the number average functionality.
Graham and Elizalde are analogous inventions in the field of high-functionality polyisocyanates for coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyisocyanate adduct of Graham to be an aliphatic isocyanate taught by Elizalde in order to provide a coating material having high hardness and scratch resistance (Elizalde, [0011]).
Regarding the content of the high-functionality aliphatic polyisocyanate being 15-100 wt% based on a total weight of the aliphatic polyisocyanate resin, given that Graham discloses the use of (a) 5-95% by weight of a polyisocyanate adduct mixture and (b) 95-5% by weight of at least one other polyisocyanate compound (Graham, [0010]), which has been modified to be the high-functionality aliphatic isocyanate taught by Elizalde, then the amount of the high-functionality isocyanate is 5-95 wt%, which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the high-functionality isocyanate of Graham in view of Elizalde, including over values presently claimed, and thereby arrive at the claimed invention.
With respect to claim 5, Elizalde teaches the high-functionality aliphatic polyisocyanates can be used in a mixture ([0075]); thus, when more than one is present, then there is a plurality of high-functionality aliphatic polyisocyanates present.
With respect to claims 6-7, Elizalde teaches a polyisocyanate having an isocyanate group content, i.e. NCO%, of 10-60 wt% ([0067]), an NCO functionality of more than 2 ([0125]), and a weight average molecular weight Mw of 1,000-50,0000 ([0126]), corresponding to the claimed high-functionality polyisocyanate. Elizalde further teaches the high-functionality polyisocyanates can be used in a mixture ([0075]); thus, when two are present, there is a first high-functionality aliphatic polyisocyanate and a second high-functionality polyisocyanate. The ranges taught by Graham in view of Elizalde overlap with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, while there may be no explicit disclosure regarding the average functionality being a number average functionality, given that the polyisocyanate has a functionality of more than 2, it is clear there would be at least some overlap in the number average functionality. In light of the disclosure that the high-functionality polyisocyanates can be used in a mixture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first high-functionality polyisocyanate and a second high-functionality polyisocyanate, including those presently claimed, in order to produce a coating material with desired properties, including desired hardness and scratch resistance.
Regarding the amount of the first high-functionality aliphatic polyisocyanate and second high-functionality aliphatic polyisocyanate relative to the total weight of the high-functionality aliphatic polyisocyanate, Graham in view of Elizalde does not disclose individual amounts of the first high-functionality polyisocyanate and second high-functionality polyisocyanate. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50%-50% each based on a total weight of the high-functionality aliphatic polyisocyanate.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2007/0269661 A1), as applied to claim 8 above, in view of the evidence provided by Kohler et al. (US 2003/0138642 A1, “Kohler”) and Covestro (Desmodur ® N 3600).
With respect to claims 10-11, Graham discloses the adduct contains 10-90 parts by weight of at least one aliphatic isocyanate trimer (corresponding to the low-functionality aliphatic polyisocyanate) and 90-10 parts by weight of at least one cycloaliphatic isocyanate trimer where the sum of the at least one aliphatic isocyanate trimer and the at least one cycloaliphatic isocyanate trimer is 100 parts ([0028-0030]). The at least one aliphatic isocyanate trimer corresponds to the presently claimed low-functionality aliphatic polyisocyanate presently claimed; because only one aliphatic isocyanate trimer is required to be present, then it accounts for 100 wt% of the low-functionality aliphatic polyisocyanate. Graham discloses the use of Desmodur ® N 3600, which has an isocyanate content (i.e., NCO%) of 23% and is based off 1,6-hexamethylene diisocyanate, which is well-known to be aliphatic ([0084]). As evidenced by Kohler, Desmodur ® N 3600 has an average functionality of 3.2 ([0046-0047]); as evidenced by Covestro, Desmodur ® N 3600 has an equivalent weight of about 183 (page 1, “Other data”); thus, the molecular weight of Desmodur ® N 3600 is 585.6 (Molecular weight = equivalent weight * functionality; 585.6 = 183 * 3.2). While there may be no explicit disclosure regarding a weight average molecular weight of Desmodur ® N 3600, given that its molecular weight is 585.6, it is clear that there would at least be some overlap in the weight average molecular weight presently claimed. Further, while there may be no explicit disclosure regarding the average functionality being a number average functionality, given that Desmodur ® N 3600 has an average functionality of 3.2, it is clear there would be at least some overlap in the number average functionality.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2007/0269661 A1), as applied to claim 8 above, in view of the evidence provided by Mechtel et al. (US 6,288,198 B1, “Mechtel”) and Covestro (Desmodur ® Z 4470 BA).
With respect to claims 12-14, Graham discloses the adduct contains 10-90 parts by weight of at least one aliphatic isocyanate trimer (corresponding to the low-functionality aliphatic polyisocyanate) and 90-10 parts by weight of at least one cycloaliphatic isocyanate trimer where the sum of the at least one aliphatic isocyanate trimer and the at least one cycloaliphatic isocyanate trimer is 100 parts ([0028-0030]). Thus, the cycloaliphatic isocyanate trimer is can be present in an amount of 10-90 wt%, which overlaps the range of 1-35 wt% presently claimed. The cycloaliphatic isocyanate trimer has an average isocyanate functionality of at least 2.8 ([0032-0033]). Graham discloses the use of Desmodur ® Z 4470 BA, which has an isocyanate content (i.e., NCO%) of 11.9% ([0086]); as evidenced by Mechtel, Desmodur ® Z 4470 BA has a functionality of 3.5 (Col. 6, lines 43-44); as evidenced by Covestro, Desmodur ® Z 4470 BA is based on isophorone diisocyanate (IPDI) and has an equivalent weight of about 360 (page 1, “Characterization” and “Other data”); thus, the molecular weight of Desmodur ® Z 4470 BA is 1,260 (Molecular weight = equivalent weight * functionality; 1,260 = 360 * 3.5). IPDI is well-known to be cycloaliphatic, and thus Desmodur ® Z 4470 BA corresponds to the low-functionality cycloaliphatic polyisocyanate presently claimed. While there may be no explicit disclosure regarding a weight average molecular weight of Desmodur ® Z 4470 BA, given that its molecular weight is 1,260, it is clear that there would at least be some overlap in the weight average molecular weight. Further, while there may be no explicit disclosure regarding the average functionality being a number average functionality, given that Desmodur ® Z 4470 BA has a functionality of 3.5, it is clear there would be at least some overlap in the number average functionality.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeno (US 2020/0010723 A1).
With respect to claims 15-16, Takeno discloses a polyaspartic coating composition containing an aspartic acid ester compound (A) and a polyisocyanate (B) obtained by using one or more aliphatic diisocyanates (Abstract). The polyisocyanate has an NCO content (i.e., NCO%) of 5-30% by mass ([0078]) and has a number average molecular weight of 600-5,000 ([0080]). The polyisocyanate is made by using one or more diisocyanate monomers selected from the group consisting of an aliphatic diisocyanate and an alicyclic diisocyanate ([0075]); thus, when there are two aliphatic diisocyanates used, then there is a blend of at least two different aliphatic polyisocyanates. Takeno does not disclose the use of cycloaliphatic diisocyanates, and thus the amount of cycloaliphatic diisocyanate is 0 wt%. The coating composition is applied to high solids formulations and solventless formulations ([0204]); thus, the total solvent content is 0 g/L because the coating is solventless and therefore there is 100 wt% solids. Takeno further discloses the ratio of NCO/NH (i.e., NCO:NH equivalent ratio) is 1.1 (i.e., 1.1:1) ([0297]), which falls within the claimed range. While Takeno does not disclose the weight average molecular weight of the polyisocyanate, given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn > 1, it is clear that the weight average molecular weight of the polyisocyanate disclosed by Takeno would overlap that presently claimed. In light of the overlap between the claimed coating composition and that taught by Takeno, it would have been obvious to one of ordinary skill in the art to use a coating composition that is both taught by Takeno and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claims 18-19, Takeno discloses the polyaspartic coating composition is applied to materials such as metals, glass, concrete, plastics, and ceramics ([0257]) in order to impart aesthetics, weather resistance, acid resistance, rust resistance, chipping resistance, and adhesion ([0258]); thus, the coating composition is applied to a surface portion of a substrate. Takeno further discloses the thickness of the coating is 80-100 µm ([0297]), which is about 3.15-3.94 mils (80 µm ≈ 3.15 mils; 100 µm ≈ 3.94 mils).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeno (US 2020/0010723 A1), as applied to claim 15 above, in view of Shah (US 2016/0237309 A1).
With respect to claim 17, while Takeno discloses the viscosity of the polyisocyanate component being 500-50,000 mPa·s ([0079]) (500 mPa·s = 500 cP; 50,000 mPa·s = 50,000 cP), Takeno does not disclose wherein the coating composition has an initial viscosity of from 1,000-2,000 cP at 23°C.
Shah teaches a composition made from an aliphatic polyisocyanate composition and a polyaspartic resin, i.e. polyaspartate component ([0006], [0019], and [0039]). Shah further teaches the composition has a viscosity of 75 mPa·s (75 mPa·s = 75 cP) to 20,000 mPa·s (20,000 mPa·s = 20,000 cP) ([0067]), which overlaps with the claimed range.
Takeno and Shah are analogous inventions in the field of coatings made from aliphatic polyisocyanates and polyaspartic resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initial viscosity of the coating of Takeno to be a viscosity taught by Shah, including values presently claimed, in order to provide a coating that is easy to apply but does not run soon after it is applied or during its curing (Shah, [0067]).

Response to Arguments
Due to the amendment to claim 1, the previous 35 U.S.C. 103 rejections of record have been withdrawn. However, claims 1-20 are newly rejected as set forth above, and as such no claims are allowed.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Best et al. (US 2022/0153916 A1) appears to disclose a similar invention as that presently disclosed by Applicant. However, given its publication and filing date, it is not applicable under 35 U.S.C. 102(a) or 35 U.S.C. 102(a)(2).
Wang et al. (US 2022/0089901 A1) appears to disclose a similar invention as that presently disclosed by Applicant, including a polyaspartic coating. However, given its publication and filing date, it is not applicable under 35 U.S.C. 102(a) or 35 U.S.C. 102(a)(2).
Wang et al. (US 2022/0089902 A1) appears to disclose a similar invention as that presently disclosed by Applicant, including a polyaspartic coating. However, given its publication and filing date, it is not applicable under 35 U.S.C. 102(a) or 35 U.S.C. 102(a)(2).
Thiebes et al. (EP 3 489 316 A1, disclosure based off US 2021/0024796 A1 which serves as an English language equivalent) discloses polyaspartic primers (Abstract) made from at least one isocyanate component comprising at least one polyisocyanate and at least one amino-functional polyaspartic ester ([0099-0101]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787